AG 399 (01/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT

for the
Western District of Virginia

John Doe
Plaintiff
Vv.
The Rector and Visitors of the University of Virginia,
Defendant

Civil Action No.

Nemec Nae See! ee” ee”

WAIVER OF THE SERVICE OF SUMMONS

To: Rhonda Quagliana, Esquire
(Name of the plaintiff's attorney or unrepresented plaintiff)

 

i have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that 1, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

l also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from 06/25/2019 , the date when this request was sent (or 90 days if it was sent outside the
United States). If 1 fait to do so, a default judgment will be entered against me or the entity I represent.

Date: 06/25/2019 Led / QZ

Signature of the attorney or wi party
BABUR B. LATEEF Timothy J. Heaphy,

Printed name of party waiving service of summons Printed name
University of Virginia, Office of the General Counsel
P.O. Box 400225
Charlottesville, VA 22904

squire

 

Address

theaphy@virginia.edu
E-mail address

(434) 924-3586

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint, A defendant who is located in the United States and who faiis to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure,

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can stili make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

Ifyou waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.

 

 
AO 399 (01/09) Waiver of the Service of Summans

UNITED STATES DISTRICT COURT

for the
Western District of Virginia

John Doe
Plaintiff

¥.

The Rector and Visitors of the University of Virginia,
Defendant

Civil Action No.

Nee Seer! Serre! Seat! Sage

WATVER OF THE SERVICE OF SUMMONS

To: Rhonda Quagliana, Esquire
(Name of the plaintiff's attorney or unrepresented plaintiff)

 

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that | waive any objections to the absence of a summons or of service.

I also understand that 1, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from 06/25/2019 , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date: 06/25/2019 “Led / Ly

Signature of the atiorney oF opens party
BARBARA J. FRIED Timothy J. Heaphy,

Printed name of party waiving service of summons Printed name
University of Virginia, Office of the General Counsel
P.O. Box 400225
Charlottesville, VA 22904

 

squire

 

Address

theaphy@virginia,edu

E-matl address

(434) 924-3586

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does rot include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service,

Ifyou waive service, then you must, within the time specified on the waiver form, serve an answer ora motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if'a summons had been served.

 

 

 
AO 399 (01/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT
for the
Western District of Virginia

John Doe
Plaintiff
v.
The Rector and Visitors of the University of Virginia,
Defendant

Civil Action No.

Nae! Ne el Nae” Nae”

WAIVER OF THE SERVICE OF SUMMONS

To: Rhonda Quagliana, Esquire
(Name of the plaintiff's attorney or unrepresented plaintiff)

i have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from 06/25/2019 , the date when this request was sent (or 90 days if it was sent outside the
United States). HI fail to do so, a default judgment will be entered against me or the entity I “U

ses conse Tak [hh

Signature of the attorney or wae party
C. EVANS POSTON, JR Timothy J. Heaphy,

Printed name of party waiving service of summons Printed name

University of Virginia, Office of the General Counsel
P.O. Box 400225
Charlottesville, VA 22904
Address

squire

theaphy@virginia.edu

E-mail address

(434) 924-3586

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of seryice requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure,

*Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

Ifthe waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot abject to the absence of
a summons or of service.

Ifyou waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court, By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.

 

 
AO 399 (01/09) Waiver of the Service of Summons

 

 

UNITED STATES DISTRICT COURT

for the
Western District of Virginia

John Doe

 

Plaintiff
y.

The Rector and Visitors of the University of Virginia,
Defendant

Civil Action No.

Neel Mane Se” Sei” ae”

WAIVER OF HE SERVICE OF SUMMONS

To: Rhonda Quagliana, Esquire
(Name of the plaintiff's attorney or unrepresented plainti{p

 

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity | represent, agree to save the expense of serving a summons and complaint in this case.

] understand that I, or the entity 1 represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

T also understand that f, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from 06/25/2019 , the date when this request was sent (or 90 days if it was sent outside the
. United States). If I fail to do so, a default judgment will be entered against me or the entity [ an

Date: 06/25/2019 Coat / ‘fe h,

Signature of the attorney or “Tm party
ELIZABETH M. CRANWELL Timothy J. Heaphy,

Printed name of party waiving service of summons Printed name
University of Virginia, Office of the General Counsel
P.O, Box 400225
Charlottesville, VA 22904

 

squire

 

Address

theaphy@virginia.edu

E-mail address

(434) 924-3586

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 ofthe Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint, A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

Ifthe waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object te the absence of
a summons or of service,

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allawed more time to respond than if a summons had been served.

 

 
AO 399 (QL/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT
for the
Western District of Virginia

John Doe
Plaintiff
v.
The Rector and Visitors of the University of Virginia,
Defendant

Civil Action No.

WATVER OF THE SERVICE OF SUMMONS

To: Rhonda Quagliana, Esquire
(Name of the plaintiff's attorney or unrepresented plaintiff)

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you,

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from 06/25/2019 , the date when this request was sent (or 90 days if it was sent outside the
United States), If I fail to do so, a default judgment will be entered against me or the entity I Ty

Date: 06/25/2019 Cah / “A ho

Signature of the attorney or pres party
EMILY BABB Timothy J. Heaphy,

Printed name of party waiving service of summons Printed name
University of Virginia, Office of the General Counsel
P.O. Box 400225
Chariottesville, VA 22904
Address

squire

theaphy @virginia.edu

E-mail address

(434) 924-3586

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can stilf make these and ail other defenses and objections, but you cannot object to the absence of
a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.

 
AO 399 (01/09} Waiver of the Service of Summons

 

UNITED STATES DISTRICT COURT

for the
Western District of Virginia

John Doe
Plaintiff
V.
The Rector and Visitors of the University of Virginia,
Defendant

Civil Action No.

WAIVER OF THE SERVICE OF SUMMONS

To: Rhonda Quagliana, Esquire
(Name of the plaintiff's attorney or unrepresented plaintiff)

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

Laiso understand that 1, or the entity ] represent, must file and serve an answer or a motion under Rule 12 within
60 days from 06/25/2019 , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I Lh

bac ag Cah J hale

Signature of the attorney or tm party
JOHN A. GRIFFIN Timothy J. Heaphy,
Printed name of party waiving service of summons Printed name

University of Virginia, Office of the General Counsel
P.O. Box 400225
Charlottesville, VA 22904

Address

squire

theaphy@virginia.edu

E-mail address

(434) 924-3586

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does vof include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

Hyou waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.

 

 

 

 
AO 399 (01/09) Waiver of the Service of Sammons

UNITED STATES DISTRICT COURT

for the
Western District of Virginia

John Doe

 

 

Plaintiff

¥. \ Civil Action No.
The Rector and Visitors of the University of Virginia, )
Defendant )

WATVER OF THE SERVICE OF SUMMONS

To: Rhonda Quagliana, Esquire
(Name of the plaintiff's attorney or unrepresented plaintiff

 

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of retutming one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

| also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from 06/25/2019 , the date when this request was sent (or 90 days if it was sent outside the
United States). If] fail to do so, a default judgment will be entered against me or the entity | represent.

- f
Date: 06/25/2019 Coed / ‘L ho

Signature of the atlorney or lnrepresented party

FRANK M. CONNOR, Ill Timothy J. Heaphy, Esquire

 

Printed name of party waiving service of summons Printed name
University of Virginia, Office of the General Counsel

P.O. Box 400225
Chartottesville, VA 22904

 

Address

theaphy @virginia. edu

 

E-mail address

(434) 924-3586

 

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summens

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows pood cause for the failure.

“Good cause” does nof include a belief that the lawsuit is groundiess, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

Ifthe waiver is signed and returned, you cant still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served,

 

 
AO 399 (01/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT
for the

Western District of Virginia

John Doe

 

Plaintiff
v.
The Rector and Visitors of the University of Virginia,

Civil Action No.

 

Nem Sn” See me” Se

Defendant

WAIVER OF THE SERVICE OF SUMMONS

To: Rhonda Quagliana, Esquire
(Name of the plaintiff's attorney or unrepresented plainti{p

 

i have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

1 understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

J also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from 06/25/2019 , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the Pie sent.

Teh | hal
Date: 06/25/2019 / :

Signature of the attorney ov uny presented party

JAMES B. MURRAY, JR. Timothy J. Heaphy, Esquire

 

 

Printed name of party waiving service of stnunons Printed name
University of Virginia, Office of the General Counsel
P.O. Box 400225
Charlottesville, VA 22904

 

Address

theaphy@virginia.edu

 

E-mail address

(434) 924-3586

 

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, uniess the defendant shows good cause for the failure.

“Good cause” does nof include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.

 
AO 399 (01/09) Waiver of the Service of Summons

 

 

UNITED STATES DISTRICT COURT
for the
Western District of Virginia

John Doe

 

Plaintiff
¥.

The Rector and Visitors of the University of Virginia,
Defendant

Civil Action No.

Nae Ne et ee ee”

WAIVER OF THE SERVICE OF SUMMONS

To: Rhonda Quagliana, Esquire
(Name of the plaintiff's attorney or unrepresented plaintifp

 

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you,

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case,

I understand that I, or the entity | represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity | represent, must file and serve an answer or a motion under Rule 12 within
60 days from 06/25/2019 , the date when this request was sent (or 90 days if it was sent outside the
United States}. HI fail to do so, a default judgment will be entered against me or the entity I represent.

Date: ___ 06/25/2019 Lad / U.,

Signature of the attorney or wae party
JAMES E, RYAN Timothy J. Heaphy,

Printed name of party waiving service of summons Printed name
University of Virginia, Office of the General Counsel
P.O. Box 400225
Charlottesville, VA 22904

 

sguire

 

Address

theaphy @virginia.edu

 

 

E-mail address

(434) 924-3586

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant whe is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does nof include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property,

Ifthe waiver is signed and returned, you can still make these and al! other defenses and objections, but you cannot object to the absence of
a summons or of service,

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served,

 
AO 399 (01/09) Waiver of the Service of Summons

 

 

UNITED STATES DISTRICT COURT
for the
Western District of Virginia

John Doe
Plaintiff
¥.

The Rector and Visitors of the University of Virginia,
Defendant

Crvil Action No.

Nee! Ne el et Se

WAIVER OF THE SERVICE OF SUMMONS

To: Rhonda Quagliana, Esquire
(Name of the plaintiff's attorney or unrepresented plaintiff)

 

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity [ represent, must file and serve an answer or a motion under Rule 12 within
60 days from 06/25/2019 , the date when this request was sent (or 90 days if it was sent outside the
United States). Lf] fail to do so, a default judgment will be entered against me or the entity I represent.

Led JAI,
Date: 06/25/2019 /

Signature of the atforney or ne party
JAMES V. REYES Timothy J. Heaphy,

Printed name of party waiving service of summons Printed name
University of Virginia, Office of the General Counsel
P.O, Box 400225
Charlottesville, VA 22904

 

 

squire

 

Address

theaphy@virginia.edu

E-mail address

(434) 924-3586

Telephone munber

 

Duty te Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint, A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

Ifyou waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.

 

 
AO 399 (01/09) Waiver of the Service of Summons

 

 

UNITED STATES DISTRICT COURT
for the
Western District of Virginia

John Doe
Plaintiff
Vv.
The Rector and Visitors of the University of Virginia,
Defendant

Civil Action No.

Se Nee See! ee” Sie”

WAIVER OF THE SERVICE OF SUMMONS

To: Rhonda Quagliana, Esquire
(Name of the plaintiff's attorney or ivepresented plaintiff)

 

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

1 understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

{ also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from 06/25/2019 , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

sue consonts Led IAL,

Signature of the attorney or ere party

JEFFREY C. WALKER Timothy J. Heaphy, ESquire

 

 

Printed name of party waiving service of summons Printed name

University of Virginia, Office of the General Counsel
P.O. Box 400225
Charlottesville, VA 22904

 

Address

theaphy@virginia.edu

 

 

E-mail address

(434) 924.3586

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure,

“Good cause” does not include a belief that the lawsuit is groundiess, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this imatter or over the defendant or the defendant’s property.

Ifthe waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

Hf you waive service, then you must, within the time specifted on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
AO 399 (01/09) Waiver of the Services of Summons

 

UNITED STATES DISTRICT COURT
for the
Western District of Virginia

John Doe

 

Plaintiff
¥

, Civil Action No.
The Rector and Visitors of the University of Virginia,

 

Name” Net ee” ee” See”

Defendant

WAIVER OF THE SERVICE OF SUMMONS

To: Rhonda Quagliana, Esquire
(Name of the plaintiff's attorney or unrepresented plaintiff)

 

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

1 also understand that 1, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from 06/25/2019 , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date: 06/25/2019 Led, / Ly,

Signature of the atlorney or me party
L.D. BRITT Timothy J. Heaphy,

 

 

squire
Printed name of party waiving service of summons Printed nante
University of Virginia, Office of the General Counsel
P.O. Box 400225
Charlottesville, VA 22904

 

Address

theaphy@virginia.edu

E-mail address

(434) 924-3586

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return 4 signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a suminons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.

 

 
AQ 399 (01/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT

for the
Western District of Virginia

John Doe
Plaintiff
v.
The Rector and Visitors of the University of Virginia,

Civil Action No.

 

Nate” Net ee” ee” ee”

Defendant

WAIVER OF THE SERVICE OF SUMMONS

To: Rhonda Quagliana, Esquire
(Name of the plaintiff's attorney or unrepresented plaintiff)

 

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that 1 waive any objections to the absence of a summons or of service.

Lalso understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from 06/25/2019 , the date when this request was sent (or 90 days if it was sent outside the
United States). If] fail to do so, a default judgment will be entered against me or the entity | represent.

Date: 06/25/2019 Lech / L ho

4
Signature of the attorney on inpresened party
E

The Rector and Visitors of the University of Virginia Timothy J. Heaphy; Esquire

 

Printed name of party waiving service of summons Printed namie

University of Virginia, Office of the General Counsel
P.O. Box 400225
Charlottesville, VA 22904

 

Address

theaphy@virginia.edu

E-mail address

(434) 924-3586

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Sumnions

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to retun a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure,

“Good cause” does rot include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if'a summons had been served.

 
AO 399 (01/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT

for the
Western District of Virginia

John Doe

 

Plaintiff
¥,
The Rector and Visitors of the University of Virginia,

Civil Action No.

 

Nome Sree Se! Sree” Saree”

Defendant

WAIVER OF THE SERVICE OF SUMMONS

To: Rhonda Quagliana, Esquire
(Name of the plaintiff's attorney or unrepresented plaintiff)

L have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity E represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity E represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that 1 waive any objections to the absence of a summons or of service.

[ also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from 06/25/2019 , the date when this request was sent (or 90 days if it was sent outside the
United States). If] fail to do so, a default judgment will be entered against me or the entity ] repregent.

Date: 06/25/2019 Seach / ‘h hy

 

Signature of the attorney or on party

JOHN FLOOD Timothy J. Heaphy, Esquire

 

Printed name of party waiving service of summons Printed name
University of Virginia, Office of the General Counsel
P.O. Box 400225
Charottesville, VA 22904

 

Address

theaphy@virginia.edu

E-mail address

{434) 924-3586

 

Telephone number

 

Daty to Ayeid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does nof include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

Ifyou waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.

 
AG 399 (01/09) Waiver of the Service of Summons

 

UNITED STATES DISTRICT COURT

for the
Western District of Virginia

John Doe

 

Plaintiff
Vv,
The Rector and Visitors of the University of Virginia,

Civil Action No.

 

Mme Nome Near! Saree! Soe?

Defendant

WAIVER OF THE SERVICE OF SUMMONS

To: Rhonda Quagliana, Esquire
(Name of the plaintiff's attorney or unrepresented plaintiff

 

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

L, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

L understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

1 also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from 06/25/2019 , the date when this request was sent (or 90 days if it was sent outside the
United States). Lf] fail to do so, a default judgment will be entered against me or the entity I represent.

Date: 06/25/2019 Cah / ‘h ho

 

 

 

Signature of the attorney or oe party

MARK T. BOWLES Timothy J. Heaphy, Esquire

 

Printed name of party waiving service of summons Printed name
University of Virginia, Office of the General Counsel
P.O. Box 400225
Charlottesville, VA 22904

 

Address

theaphy@virginia.edu

 

E-mail address

(434) 924-3586

 

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does xof include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.

Ifthe waiver is signed and retumed, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.

 

 
AO 399 (61/09) Waiver of the Service of Summons

 

UNITED STATES DISTRICT COURT

for the
Western District of Virginia

John Doe

 

Plaintiff
v

. Civil Action No.
The Rector and Visitors of the University of Virginia,

 

Defendant

WAIVER OF THE SERVICE OF SUMMONS

To: Rhonda Quagliana, Esquire
(Name of the plaintiff's attorney or unrepresented plaintiff

 

Lhave received your request to waive service of a summons in this action aiong with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

1 understand that 1, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from 06/25/2019 ; the date when this request was sent (or 90 days if it was sent outside the
United States). If] fail to do so, a default judgment wili be entered against me or the entity I repregent.

Date: 06/25/2019 Cah / ‘A L

Signature of the altorney or te party
MAURICE A. JONES Timothy J. Heaphy,

 

squire

 

Printed name of party waiving service of summons Printed name

University of Virginia, Office of the General Counsel
P.O, Box 400225
Charlottesville, VA 22904

 

 

 

Address

theaphy@virginia.edu

 

 

E-mail address

(434) 924.3586

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

Ifthe waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if'a summons had been served.
AO 399 (01/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT
for the
Western District of Virginia

John Doe
Plaintiff

Vv.

The Rector and Visitors of the University of Virginia,
Defendant

Civil Action No.

Nene See et et ae

WATVER OF THE SERVICE OF SUMMONS

To: Rhonda Quagliana, Esquire
(Name of the plaintiff's attorney or unrepresented plaintiff}

 

i have received your request to waive service of a sammons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity I represent, must file and serve an answer of a motion under Rule 12 within
60 days from 06/25/2019 , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date: 06/25/2019 oak / Ld,

Signature of the attorney or oe party
ROBERT M. BLUE Timothy J. Heaphy,

Printed name of party watving service of summons Printed name
University of Virginia, Office of the General Counsel
P.O. Box 400225
Charlottesville, VA 22904

 

squire

 

Address

theaphy@virginia.edu

E-mail address

(434) 924-3586

Telephone number

 

Duty te Avoid Unnecessary Expenses of Serving a Summons

Rule 4 ofthe Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint, A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does nor include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these aad all other defenses and objections, but you cannot object to the absence of
a summons or of service.

if you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you afe allowed more time to respond than if a summons had been served.

 

 
AO 399 (61/09) Waiver of the Service of Summons

 

UNITED STATES DISTRICT COURT
for the
Western District of Virginia

John Doe

 

Plaintiff
v.
The Rector and Visitors of the University of Virginia,

Civil Action No.

 

Defendant

WAIVER OF THE SERVICE OF SUMMONS

To: Rhonda Quagliana, Esquire
(Name of the plaintiff's attorney or unrepresented plaintiff)

 

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity | represent, agree to save the expense of serving a summons and complaint in this case.

1 understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that ] waive any objections to the absence of a summons or of service.

I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from 06/25/2019 , the date when this request was sent (or 90 days if it was sent outside the
United States). If 1 fail to do so, a default judgment will be entered against me or the entity I represent.

Date: 06/25/2019 ad / Ed,

Signature of the attorney ont une presented party

TAMMY S. MURPHY Timothy J. Heaphy/ Esquire

 

 

Printed name of party waiving service of summons . Printed name

University of Virginia, Office of the Generai Counsel
P.O. Box 400225
Charlottesville, VA 22904

Address

 

theaphy@virginia.edu

 

 

E-mail address

(434) 924-3586

 

Telephone number

 

Duty te Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does sof include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

if you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.

 
AO 399 (01/09) Waiver of the Service of Summons

 

 

 

UNITED STATES DISTRICT COURT
for the
Western District of Virginia

John Doe

 

 

Plaintiff 3

v, } Civil Action No.
The Rector and Visitors of the University of Virginia, )
Defendant )

WAIVER OF THE SERVICE OF SUMMONS

To: Rhonda Quagliana, Esquire
(Name of the plaintiff's attorney or unrepresented plaintiff)

 

i have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid ineans of returning one signed copy of the form to you,

I, or the entity L represent, agree to save the expense of serving a summons and complaint in this case.

I understand that 1, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that | waive any objections to the absence of a summons or of service.

T also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from 06/25/2019 , the date when this request was sent (or 90 days if it was sent outside the
United States). If 1 fail to do so, a default judgment will be entered against me or the entity | Uy

Date: __ 06/25/2049 Coach / vf L

Signature of the attorney or inteorented party
THOMAS A, DePASQUALE Timothy J. Heaphy, Esquire

Printed name of party waiving service of summons Printed name
University of Virginia, Office of the General Counsel
P.O. Box 400225
Charlottesville, VA 22904

 

 

Address

theaphy@virginia.edu

 

£-mail address

(434) 924.3586

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does rot include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and alf other defenses and objections, but you cannot object to the absence of
a summons or of service,

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than ifa summons had been served,

 
AO 399 (01/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT

for the
Western District of Virginia

dohn Doe
Plaintiff
¥.

The Rector and Visitors of the University of Virginia,
Defendant

Civil Action No.

Nene See Smee Sea! See”

WAIVER OF THE SERVICE OF SUMMONS

To: Rhonda Quagliana, Esquire
(Name of the plaintiff's attorney or unrepresented plaintifp

 

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity [ represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from 06/25/2019 , the date when this request was sent (or 90 days if it was sent outside the
United States). If] fail to do so, a default judgment will be entered against me or the entity I represent.

Thad Joh
Date: 66/25/2019 /

 

 

 

Sienaiure of the attorney or urrepr sented party

WHITTINGTON W. CLEMENT Timothy J. Heaphy, Esquire

 

Printed name of party waiving service of stummons Printed name
University of Virginia, Office of the General Counsel

P.O. Box 400225
Charlottesville, VA 22904

 

Address

theaphy@virginia.edu

E-matl address

(434) 924-3586

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is iocated in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does of include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property,

ifthe waiver is signed and retumed, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

Ifyou waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served,

 
AO 399 (01/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT

for the
Western District of Virginia

John Doe
Plaintiff
ve
The Rector and Visitors of the University of Virginia,
Defendant

Civil Action No.

Nee Nee ee ee Ne”

WAIVER OF THE SERVICE OF SUMMONS

To: Rhonda Quagliana, Esquire
(Name of the plaintiff's attorney or unrepresented plaintif))

 

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity { represent, agree to save the expense of serving a summons and complaint in this case,

1 understand that 1, or the entity [ represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

1 also understand that 1, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from 06/25/2019 , the date when this request was sent (or 90 days if it was sent outside the
United States). If] fail to do so, a default judgment will be entered against me or the entity I represent.

Date: 06/25/2019 ha / A hy

 

 

Signature of the attorney or utbepr sented party

ROBERT D. HARDIE Timothy J. Heaphy, Esquire
Printed name of party waiving service of summons Printed name
University of Virginia, Office of the General Counsel
P.O. Box 400225
Charlottesville, VA 22904

 

Address

theaphy@virginia.edu

 

E-mail address

(434) 924-3586

Telephone mnber

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving asummons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does vof include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

Ifthe waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

Ifyou waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court, By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.

 
